Citation Nr: 9919242	
Decision Date: 07/14/99    Archive Date: 07/20/99

DOCKET NO.  95-39 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin condition as 
a result of exposure to mustard gas.

2.  Entitlement to service connection for an eye condition as 
a result of exposure to mustard gas.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
December 1945, from October 1961 to August 1962, and from 
November 1976 to October 1977.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 1993 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the issues on appeal.

This claim was previously before the Board and was the 
subject of a March 1998 remand, which requested that the 
veteran be provided VA skin and visual examinations to 
determine whether he currently had any of the mustard gas 
presumptive conditions.  That development has been completed 
and this claim is again before the Board.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The United States Court of Veterans Appeals has held that VA 
has a duty to assist veterans in the development of facts 
pertinent to their claims, under 38 U.S.C.A. § 5107(a) (West 
1991) and 38 C.F.R. § 3.103(a) (1998), which requires that VA 
accomplish additional development of the evidence if the 
record currently before it is inadequate.  Littke v. 
Derwinski, 1 Vet.App. 90 (1990).

The Board notes that the June 1998 VA skin diseases 
examination contains a note that the examiner reviewed all 
four volumes of the veteran's VA medical records.  The 
examiner notes that there is one recorded instance of record 
which was "apparently a squamous cell."  However, he later 
in the report also states that "apparently the carcinoma of 
the face was a basil cell carcinoma."  The records which the 
examiner relied upon in making those determinations do not 
appear to be in the veteran's claims folder.  Therefore, the 
Board feels that those records should be obtained in order to 
fully develop the veteran's claim.  The Board notes that the 
question of whether the veteran developed squamous cell 
carcinoma could be answered by obtaining these records.  The 
Board also feels that these records are needed in order to 
determine whether any presumptive eye condition is shown.  In 
addition, the Board feels that a specific opinion is needed 
to determine whether any current skin condition may be due to 
exposure to mustard gas.

Furthermore, the June 1998 VA eye examination did not 
properly provide an opinion as to whether any current eye 
condition may be due to exposure to mustard gas.

Based upon the development of the evidence, it appears to the 
Board that the veteran may have been exposed to mustard gas 
on a limited basis, without full body exposure.  Therefore, 
the Board feels that opinions wherein the examiner may assume 
exposure to mustard gas, for the purpose of providing the 
opinion, should be sought in order to determine whether any 
current eye or skin disability may be attributed to exposure 
to mustard gas.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should request copies of all 
VA medical records which pertain to 
treatment of any skin disorder or eye 
disorder, to especially include those 
records mentioned in the June 1998 VA 
skin diseases examination as 
demonstrating the removal of either 
squamous cell carcinoma or basal cell 
carcinoma from the veteran's face.

2.  The RO should schedule the veteran 
for VA eyes and skin examinations.  The 
claims folder and a copy of this remand 
should be made available to and be 
reviewed by the examiners prior to the 
examinations.  Specifically the examiners 
should provide the following information:

a)  Each examiner should perform a 
thorough review of the veteran's 
claims file and medical history and 
should state in the examination 
report that such review has been 
conducted.

b)  The skin examination should 
assume, for the purpose of providing 
an opinion, that the veteran was 
exposed to mustard gas on a limited 
basis without full body exposure.  
Based upon that assumption, the 
examiner should provide an opinion 
as to whether it is as likely as not 
that any current skin condition is 
the result of exposure to mustard 
gas.  The examiner should also state 
whether the veteran has (or has had) 
squamous cell carcinoma or scar 
formation as a result of exposure to 
mustard gas.  In providing an 
opinion as to the likelihood of 
relationship, it is most useful to 
the Board if the examiner classifies 
the likelihood of relationship as 
"definitely," "more likely than 
not," "as likely as not," "more 
likely not," or "definitely not."

c)  The eye examiner should state 
whether or not the veteran has 
chronic conjunctivitis, keratitis, 
or corneal opacities.  The eye 
examination should assume, for the 
purpose of providing an opinion, 
that the veteran was exposed to 
mustard gas on a limited basis 
without full body exposure.  Based 
upon that assumption, the examiner 
should provide an opinion as to 
whether it is as likely as not that 
any current eye condition is the 
result of exposure to mustard gas.  
In providing an opinion as to the 
likelihood of relationship, it is 
most useful to the Board if the 
examiner classifies the likelihood 
of relationship as "definitely," 
"more likely than not," "as 
likely as not," "more likely 
not," or "definitely not."

3.  The RO should review the claims 
folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination report.  The 
Court has held that, if the requested 
examination does not include adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 
Vet.App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).

4.  Following completion of the 
foregoing, the RO should review the 
issues on appeal.  If the decision 
remains adverse to the veteran, in whole 
or in part, he and his representative 
should be furnished a supplemental 
statement of the case and afforded the 
applicable period of time within which to 
respond.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.  The veteran is hereby informed that failure 
to cooperate with any requested development may have an 
adverse effect upon his claim.




		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


